Citation Nr: 1204697	
Decision Date: 02/07/12    Archive Date: 02/16/12

DOCKET NO.  93-14 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for degenerative disc disease of the cervical spine.

2.  Entitlement to service connection for degenerative disc disease of the lumbar spine.

3.  Entitlement to service connection for ulnar mononeuropathy.

4.  Entitlement to service connection for left leg shortening, to include residuals of left Achilles tendon surgery.

5.  Entitlement to service connection for right leg shortening, to include residuals of right Achilles tendon surgery.

6.  Entitlement to service connection for a prostate disability.

7.  Entitlement to service connection for vision loss.
8.  Entitlement to service connection for a cardiovascular disability.  

9.  Entitlement to service connection for a weight disorder.  

10.  Entitlement to service connection for high cholesterol.

11.  Entitlement to an extension of a temporary total evaluation for convalescence under the provisions of 38 C.F.R. § 4.30 beyond January 31, 2003.

12.  Entitlement to an initial evaluation in excess of 10 percent for pseudofolliculitis barbae. 

13.  Entitlement to an increased initial evaluation for service-connected degenerative joint disease of the right hip, currently evaluated as noncompensable prior to March 13, 2007, and 40 percent thereafter.  

14.  Entitlement to an increased initial evaluation for service-connected degenerative joint disease of the left hip, currently evaluated as noncompensable prior to March 13, 2007, and 40 percent thereafter.  

15.  Entitlement to an evaluation in excess of 10 percent for polymyopathy of the right hip prior to November 24, 1998, and 20 percent thereafter.  

16.  Entitlement to an evaluation in excess of 10 percent for polymyopathy of the left hip prior to November 24, 1998, and 20 percent thereafter.  

17.  Entitlement to an evaluation in excess of 30 percent for right ankle polymyopathy.

18.  Entitlement to an evaluation in excess of 30 percent for left ankle polymyopathy.

19.  Entitlement to an initial evaluation in excess of 30 percent for depression.  

20.  Entitlement to an initial compensable evaluation for hepatitis C.  

21.  Entitlement to an earlier effective date for the grant of service connection for pseudofolliculitis barbae.

22.  Entitlement to an earlier effective date for the grant of service connection for depression. 

23.  Entitlement to an earlier effective date for the grant of service connection for hepatitis C.

24.  Entitlement to special monthly compensation based on the need of regular aid and attendance of another person or house bound status.  

25.  Entitlement to an earlier effective date for a total disability evaluation based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel



INTRODUCTION

The Veteran had active military service from July 1974 to July 1977.

This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions dated July 1992, July 1993, May 2008, June 2008, October 2008 and January 2009 of the Department of Veterans Affairs (VA) Regional Offices (RO).

The Veteran testified before the undersigned Acting Veterans Law Judge at a September 2011 hearing conducted via videoconference.  A transcript of the hearing is of record.

The issues of entitlement to service connection for degenerative disc disease of the cervical and lumbar spine, ulnar mononeuropathy, bilateral leg shortening, a prostate disorder, vision loss, a cardiovascular disorder, a weight disorder and high cholesterol; entitlement to increased evaluations for polymyopathy of the bilateral hips and ankles, degenerative joint disease of the bilateral hips, pseudofolliculitis barbae and depression; and entitlement to an earlier effective date for the award of TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's hepatitis C is manifested by daily fatigue without malaise, anorexia, nausea, vomiting or incapacitating episodes.

2.  Neither a formal nor informal claim of entitlement to service connection for pseudofolliculitis barbae, or any other skin disorder, was received prior to August 15, 2000.

3.  Neither a formal nor informal claim of entitlement to service connection for depression, or any other psychiatric disorder, was received prior to August 15, 2000.

4.  Neither a formal nor informal claim of entitlement to service connection for Hepatitis C was received prior to August 15, 2000.

5.  In a March 2011 rating decision, prior to the promulgation of a decision in the current appeal, the appellant was awarded special monthly compensation based on the need of aid and attendance of another person, representing a full grant of benefits sought on appeal.

6.  The Veteran has been awarded a total disability evaluation based on individual unemployability effective November 1998, rendering the issue of entitlement to a temporary total evaluation beyond January 31, 2003, moot.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for hepatitis C are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.114, Diagnostic Code 7354 (2011).

2.  The criteria for an effective date prior to August 15, 2000, for the award of service connection for pseudofolliculitis barbae have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2011).

3.  The criteria for an effective date prior to August 15, 2000, for the award of service connection for depression have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2011).

4.  The criteria for an effective date prior to August 15, 2000, for the award of service connection for hepatitis C have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2011).
5.  The criteria for withdrawal of a Substantive Appeal have been met with respect to the issue of entitlement to special monthly compensation based on the need of aid and attendance of another person or on house bound status.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); AB v. Brown, 6 Vet. App. 35, 38 (1993).

6.  The criteria for withdrawal of a Substantive Appeal have been met with respect to the issue of entitlement to extension of a temporary total evaluation beyond January 31, 2003.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); AB v. Brown, 6 Vet. App. 35, 38 (1993).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In the instant case, the Veteran's claims for an increased initial evaluation and earlier effective date are a "downstream" issue in that it arose from the initial grant of service connection.  Where service connection has been granted and the initial rating and effective date have been assigned, the claim of service connection has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103A notice no longer required, because the purpose that the notice was intended to serve has been fulfilled.  Once an appellant disagrees with an initial determination, other provisions apply to the remainder of the adjudicative process, particularly those pertaining to the duty to assist and issuance of rating decisions and statements of the case.  See 38 U.S.C.A. §§ 5103A, 7105(d) (West 2002); 38 C.F.R. §§ 3.159(c), 19.29 (2011); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

In any event, the Board observes the Veteran has been provided numerous notice letters throughout the course of the instant appeal.  To the extent VA has not satisfied its duty to notify, the Board observes that, at no point, has the Veteran contended that any such error exists or constitutes prejudicial or harmful error.  See generally Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009).  Furthermore, the Veteran has demonstrated actual knowledge of the evidence necessary to establish increased initial evaluation and earlier effective date claims.  See the September 2011 Board hearing transcript.  As such, the Board finds that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2011).

Service treatment records are associated with claims file.  All post-service VA and private treatment records identified by the Veteran relative to service-connected hepatitis C have been obtained and associated with the claims folder.  To the extent any private treatment records have not been obtained, the Board observes numerous attempts to obtain these records are documented throughout the claims folder, and the Veteran specifically requested that all efforts to obtain private treatment records cease, and adjudication of his claims proceed.  See, e.g., August and November 2007 statements.  As such, VA's duty to obtain additional records has been satisfied.  The appellant was provided a VA examination for hepatitis C in September 2007.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2011); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  This examination is adequate for the purposes of evaluating the Veteran's service-connected disability, as it involved a review of the Veteran's pertinent medical history and provided a summary of relevant symptomatology.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the Veteran in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

II.  Decision  

A.  Increased Evaluation Claim

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  In Fenderson, the Court also discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Fenderson at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Hepatitis C (or non-A, non-B Hepatitis), with serologic evidence of hepatitis C infection and the following signs and symptoms due to hepatitis C infection, is rated under 38 C.F.R. § 4.114, Diagnostic Code 7354.  A noncompensable rating is given for nonsymptomatic hepatitis C.

A 10 percent evaluation is warranted where the condition is productive of intermittent fatigue, malaise, and anorexia; or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week, but less than two weeks, during the past 12-month period.  38 C.F.R. § 4.114, Diagnostic Code 7354 (2011).

A 20 percent evaluation is warranted where there is daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication, or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least two weeks, but less than four weeks, during the past 12-month period.  Id.

Daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly; or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least four weeks, but less than six weeks, during the past 12-month period warrants a 40 percent rating.  Id.

Having reviewed the evidence of record, the Board has determined that an initial compensable evaluation for hepatitis C is not warranted at any point during the appeal period.  In this regard, the evidence indicates the Veteran has suffered from daily fatigue due to hepatitis C.  However, as will be discussed below, there is no competent evidence of malaise, anorexia or incapacitating episodes due to hepatitis C at any point during the appeal period.

The Veteran was provided a VA examination in September 2007.  According to the examination report, the Veteran relayed that he was initially diagnosed with hepatitis C in approximately 2000.  He indicated that, while he was advised to seek treatment, he was unable to do so at the time.  He also indicated that he was advised by a private physician in the Philippines that most treatment for hepatitis C did not work.  He complained of a three-year history of intermittent pains in the right lower quadrant with "yellow" urination without pain.  He indicated that his appetite was "okay," and his weight was stable.  Examination revealed the Veteran suffered from daily fatigue.  However, the Veteran did not experience malaise, nausea, vomiting, anorexia, right upper quadrant pain, or weight loss.  There were also no incapacitating episodes due to hepatitis C.

The Board acknowledges the Veteran's contentions that his service-connected hepatitis C warrants a compensable evaluation.  In this regard, the Board notes the Veteran testified at the September 2011 hearing that he was placed on drug therapy for approximately a year and a half to treat this condition.  However, the Board notes there is no competent evidence, or even assertion by the Veteran, that this disorder has led to malaise and anorexia in addition to his reported daily fatigue, or that he suffered from incapacitating episodes.

A compensable evaluation for hepatitis C requires fatigue, malaise and anorexia or incapacitating episodes.  The use of the conjunctive "and" in the rating criteria means that all three of the symptoms must be present.  Camacho v. Nicholson, 21 Vet. App. 360 (2007).

In determining the actual degree of disability, an objective examination is more probative of the degree of the Veteran's impairment.  Furthermore, the opinions of the Veteran alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.114 with respect to determining the severity of his service-connected hepatitis C.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); 38 C.F.R. § 3.159(a)(1) and (2) (2011).

The Board has also considered the Veteran's lay statements that his hepatitis C disability is worse than currently evaluated.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability of this disorder according to the appropriate diagnostic codes. 

Such competent evidence concerning the nature and extent of the Veteran's hepatitis C has been provided by the medical personnel who have examined him during the current appeal.  The medical findings of record directly address the criteria under which this disability is evaluated.  As such, the Board finds these records to be more probative than the Veteran's subjective complaints of increased symptomatology.  

The Board has considered whether a compensable evaluation is warranted at any point during the appeal period.  See Fenderson, supra.  However, there is no competent evidence to indicate the Veteran suffered from symptomatology which would warrant a compensable evaluation at any point during the appeal period.  Accordingly, the Board concludes that the preponderance of the evidence is against an initial compensable evaluation for hepatitis C, and the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107 (West 2002).

B.  Earlier Effective Date Claims

The Veteran seeks an effective date earlier than August 15, 2000, for the grant of the award of service connection for pseudofolliculitis barbae, depression, and hepatitis C.

Under governing law, the effective date for a grant of compensation will be the day following separation from active service, or the date entitlement arose if a claim is received within one year after separation from service.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400(b)(2)(i) (2011).  Otherwise, the effective date is the date of receipt of claim or date entitlement arose, whichever is later.  Id.  A claim or application is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2011).  Unless specifically provided, the effective date will be assigned on the basis of the facts as found.  38 C.F.R. § 3.400(a) (2011).

A review of the record indicates that neither the Veteran, nor his representative, submitted any written correspondence which could be construed as a formal or informal claim of entitlement to service connection for either pseudofolliculitis barbae (or any other skin disorder), depression (or any other psychiatric condition), or hepatitis C prior to August 15, 2000.  Rather, the Veteran submitted VA Form 21-526, Veteran's Application for Compensation or Pension, which was received on August 15, 2000, on which he claims service connection for depression, skin rashes and hepatitis. 

The Board acknowledges that the Veteran asserts he is entitled to an effective date of January 1986, the date of his original claim for benefits.  However, the Board observes the Veteran clearly claimed only sarcoidosis and leg problems on the January 1986 application for benefits.  Furthermore, the Veteran himself indicated that his depression did not begin until 1997, and his hepatitis and skin rashes did not begin until 1999.  See August 2000 VA Form 21-526.  As discussed above, an award of service connection is effective as of the date a claim is received or the date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400(b)(2).

As such, the Board finds that an effective date prior to August 15, 2000, is not warranted, as the Veteran did not file a claim for service connection for either pseudofolliculitis barbae, depression or hepatitis C prior to this date.  Thus, the Veteran's appeal must be denied.  See 38 C.F.R. § 3.400.

C.  Special Monthly Compensation and Extension of Temporary Total Evaluation

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.
The appeal on the merits of the Veteran's claim of entitlement special monthly compensation based on the need of aid and attendance of another person has become moot by virtue of a March 2011 rating decision granting the full benefit sought.  The issue of an extension of a temporary total evaluation beyond January 31, 2003, has also become moot, as the Veteran has been awarded a total disability evaluation based on individual umemployability, effective November 1998.  As such, there remain no allegations of errors of fact or law for appellate consideration.  Thus, these claims must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. §§ 7104(a), 7105(d)(5); AB, 6 Vet. App. at 38.


ORDER

An initial compensable evaluation for hepatitis C is denied.

An earlier effective date for the award of service connection for pseudofolliculitis barbae is denied.

An earlier effective date for the award of service connection for depression is denied.

An earlier effective date for the award of service connection for hepatitis C is denied.

The issue of entitlement to special monthly compensation based on the need of aid and attendance of another person or on housebound status is dismissed.

The issue of entitlement to an extension of a temporary total evaluation beyond January 31, 2003, is dismissed.



REMAND

The Veteran asserts service connection for degenerative disc disease of the cervical and lumbar spine, ulnar mononeuropathy, bilateral leg shortening, a prostate disorder, vision loss, a cardiovascular disorder, a weight disorder, and high cholesterol is warranted, to include as secondary to service-connected disabilities.  Specifically, he claims, in part, that these conditions were caused, or are aggravated not only by the conditions themselves, but also by medication prescribed to treat these conditions.  Alternatively, the Veteran asserts these conditions may be directly related to his period of active service.

The Board notes that, with respect to all service connection issues except for degenerative disc disease of the cervical and lumbar spine, the Veteran has not been provided VA examinations for these conditions.  The Board notes that the Veteran is competent to report (1) symptoms observable to a layperson, e.g., pain and numbness; (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis, he is not competent to independently render a medical diagnosis or opine as to the specific etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Consequently, given the Veteran's testimony at the September 2011 Board hearing, in light of the other evidence of record, the Board finds that a VA examination is warranted to determine whether the Veteran suffers from a diagnosable disorder and, if so, whether such disorder is etiologically related to active service or is proximately due to, or aggravated by, a service-connected disability.  See 38 C.F.R. § 3.159(c)(4) (2011); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

With regards to the Veteran's claim for degenerative disc disease of the cervical and lumbar spine, the Board observes the Veteran was provided a VA examination in September 2007.  The examiner noted the Veteran currently has no lumbar pain complaints.  However, the Board notes the examiner did not refer to any diagnostic testing indicating the Veteran does not suffer from degenerative disc disease of the lumbar spine.  Furthermore, the Board notes the VA examiner did not provide an opinion regarding the Veteran's cervical spine disability.
The Court of Appeals for Veteran Claims (Court) has held that once VA undertakes a duty to provide a medical examination, due process requires VA to notify the claimant prior to the adjudication of the claim of any inability to obtain evidence sought (including a VA examination with medical opinion).  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence... is essential for a proper appellate decision").  As such, the Veteran must be provided a new VA examination for his claimed cervical and lumbar spine disabilities.

With respect to the Veteran's claims for increased evaluations, the Board notes the Veteran testified at the September 2011 Board hearing that each of these disabilities, except for depression, has increased in severity since his last VA examination, conducted in September 2007.  Therefore, a new VA examination is warranted with respect to these disabilities.  See VAOPGCPREC 11-95 (1995) (a new examination is appropriate when there is an assertion of an increase in severity since the last examination).

The Board also notes that the Veteran testified that he has continued to receive treatment for these disabilities, including depression, at a VA Outpatient Clinic.  However, VA treatment records dated after April 2010 have not been associated with the claims file.  Furthermore, the record indicates the Veteran was provided a VA peripheral nerves examination in March 2011, the report of which has not been associated with the claims file.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Thus, because the Board has identified possible outstanding VA records pertinent to the Veteran's current claims on appeal, VA must undertake efforts to acquire such documents as these records may be material to his claims; a reasonable effort should be made to obtain such records.  See 38 U.S.C.A. § 5103A(b).
As a final note, the Board observes the Veteran's claim for an earlier effective date for the award of TDIU is affected by the outcome of the claims discussed above.  As such, the Board finds the Veteran's claim of an earlier effective date for the award of TDIU is therefore inextricably intertwined with the service connection and increased evaluation claims.  The Court has held that all issues "inextricably intertwined" with an issue certified for appeal are to be identified and developed prior to appellate review.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  As such, the Veteran's earlier effective date claim must be remanded to the agency of original jurisdiction (AOJ) in accordance with the holding in Harris.

Accordingly, the case is REMANDED for the following action:

1.  Review the claims file and ensure all notice and duty to assist obligations with regard to the Veteran's claims have been met.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  Specifically, the AOJ should ensure the Veteran has been provided notice regarding the evidence necessary to substantiate a claim on a secondary basis.

2.  Obtain and associate with the claims file all outstanding VA treatment records.  Specifically, all records for the period as of April 2010, including the report of VA examinations conducted in March 2011, should be obtained.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2) (2011).

3.  Schedule the Veteran for the appropriate VA examinations for the purpose of ascertaining the nature and etiology of any current disorders of the cervical and lumbar spine, bilateral leg shortening (to include residuals of Achilles tendon surgery), a prostate disorder, ulnar neuropathy, a cardiovascular disorder, vision loss, a weight disorder, and high cholesterol.  The claims file, including this REMAND, must be made available to the examiner for review, and the examination report should reflect that such review was accomplished.  The examination should include a review of the Veteran's pertinent medical history and current complaints, as well as a comprehensive clinical evaluation.  All clinically indicated tests should be performed.  

After reviewing the record and examining the Veteran, the examiner should indicate whether the Veteran suffers any of the following: a cervical and/or lumbar spine disorder (to include degenerative disc disease), ulnar mononeuropathy, left and/or right leg shortening (to include residuals of Achilles tendon surgery), a prostate disorder, vision loss, a cardiovascular disorder, a weight condition and/or high cholesterol.  If such chronic disorders are clinically indicated, the examiner should provide a current diagnosis.  For each chronic disorder diagnosed, the examiner is requested to address the following:

a.  whether it is at least as likely as not that such condition diagnosed above is etiologically related to the Veteran's active service.

b.  if (a) is answered in the negative, whether it is at least as likely as not that such condition diagnosed above is proximately due to a service-connected disability.

c.  if (a) and (b) are answered in the negative, whether it is at least as likely as not that such condition has been aggravated beyond its normal progression by a service-connected disability.

The rationale for all opinions expressed must be provided.

4.  Schedule the Veteran for a VA psychiatric examination to determine the current severity of his service-connected depressive disorder.  The claims file, including this Remand, must be made available to the examiner for review.  All appropriate tests and studies should be conducted, and any consultations deemed necessary should be accomplished.  The examination report should include a full psychiatric diagnostic assessment in accordance with the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed. 1994) (DSM-IV).  The examiner should identify the nature, frequency, and severity of all current manifestations of this condition.  The examination report should include a Global Assessment of Functioning (GAF) score on Axis V and an explanation of the significance of the current levels of psychological, social, and occupational functioning which support the score.

5.  Schedule the Veteran for a VA examination to determine the current severity of his service-connected degenerative joint disease and polymyopathy of the bilateral hips and polymyopathy of the bilateral ankles.  The claims file, including this Remand, must be made available to the examiner for review.  All appropriate tests and studies should be conducted, and any consultations deemed necessary should be accomplished.  Following a review of the record and an examination of the Veteran, the examiner should provide a response to all of the following:  

a.  The examiner should provide specific findings as to the range of motion of the bilateral legs and ankles.  Any pain during range of motion testing should be noted, and the examiner should accurately measure and report where any recorded pain begins and ends as well as the functional effect of such pain on the Veteran's range of motion.  The examiner should also note whether there is any objective evidence of weakness, excess fatigability, and/or incoordination associated with the Veteran's disabilities.  

b.  After considering the Veteran's documented medical history, the examiner should identify all impairments associated with the Veteran's polymyopathy of the bilateral hips and ankles, including any associated neurological.  If any neurological impairment is identified, the specific nerve(s) affected should be specified, together with the degree of paralysis caused by service-connected disability.  

6.  Schedule the Veteran for a VA skin examination for the purpose of determining the manifestations and severity of his service-connected pseudofolliculitis barbae.  All efforts should be made to schedule the Veteran's examination for a time when his skin disease is most active.  The claims file, to include this Remand, must be made available to the examiner for review, and the examiner should indicate that such a review was accomplished.  All indicated tests and studies should be accomplished and the findings then reported in detail.  The examiner should indicate the percent of entire body involved and percent of exposed area affected.  The examiner should also note whether systemic therapy such as corticosteroids or other immunosuppressive drugs have been required to treat the service-connected pseudofolliculitis barbae and, if so, the frequency and duration of their use.

7.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's remaining claims based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
KRISTI L. GUNN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


